DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/18/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, Examiner was unable to find a copy of the “Extended European Search Report for Application Number 19179869.9-1202 dated 14.11.19” cited by Applicant.  The only search report included among the documents received on 11/18/2019 is the search report attached to WO 2010/069456 A3, dated as complete on June 16, 2010.  As the required copy has not been provided, the document cannot be considered at this time.
Claim Objections
Claims 3 and 9 objected to because of the following informalities: each of these claims positively recites a new element rather than referring back to existing elements.  In claim 3 Applicant recites “setting a limit to the control action on the shaft,” thus reciting a new limit rather than referring back to the limit established in claim 1.  Similarly, claim 9 recites “determination of an available amount of energy” rather than referring to the available amount of energy established in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0381089 (“Tarnowski”) in view of WO 2016/058610 (“Vestas”).
Regarding claim 1, Tarnowski discloses:
A method for controlling a power plant (abstract) for reducing spectral disturbances in an electrical grid (method is responsive to frequency disturbances; see paras. [0010-15]) being operative connected to the power plant, the power plant comprising a plant controller, at least one wind turbine and at least one auxiliary energy source (paras. [0073-74]), 
wherein the at least one wind turbine comprises:
a rotor (rotor 16) adapted to drive a power generator (generator 20) via a shaft (“operatively coupled to a generator”), wherein the generator is connectable with the 
the method comprising the steps of:
determining disturbance information for the power plant in the form of an electrical disturbance at a point of measurement electrically connected to the power plant (e.g., para. [0117] discusses the measurement of a grid frequency), 
determining set-points for the at least one auxiliary energy source based on the determined disturbance information ([0117]; based on the grid frequency measurement compared against a dead band filter, the controller determines set points for the system), and 
assigning the set-points to the at least one auxiliary energy source in order to counteract at least part of the electrical disturbance at the point of measurement (abstract), using at least part of an available amount of energy from the at least one auxiliary energy source (implicit, the auxiliary energy source of Tarnowski is a battery and thus can only deliver as much energy as is stored).

Tarnowski does not explicitly disclose “at least one damping controller configured to compensate structural oscillations of the wind turbine by controlling a torque on the shaft, wherein the at least one damping controller is capable of setting a limit of a control action on the shaft” as recited by instant claim 1.  Tarnowski does, however, recognize the relationship between power oscillations and mechanical oscillations in para. [0010].  In para. [0088], Tarnowski discloses that the wind turbine may be controlled to “control the pitch of the blades 

Vestas discloses a method for controlling a power plant to reduce spectral disturbances wherein the wind turbine is equipped with “at least one damping controller configured to compensate structural oscillations of the wind turbine by controlling a torque on the shaft, wherein the at least one damping controller is capable of setting a limit of a control action on the shaft” (p. 1 ll. 30-33).

It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Tarnowski as taught by Vestas, providing a damping control system at the wind turbine such that the turbine may address mechanical vibrations by controlling a torque on the rotor shaft for the purposes of mitigating both electrical and physical oscillations arising during operation of the wind power plant.
Regarding claim 2
Regarding claim 3, the first combination discloses the limitations as set forth in claim 2, but does not appear to disclose “setting [the] limit to the control action on the shaft in order to comply with the restriction value in case the available amount of energy from the at least one auxiliary energy source is insufficient” as recited by the instant claim.  One of ordinary skill, however, would recognize that this condition naturally flows from the combination of references when considered in context of the references and their relationship to grid demands.
Both references seek to address disturbances in the grid frequency.  Tarnowski addresses these disturbances by utilizing multiple power sources operated in combination such that the overall power plant output meets the grid demands.  As a result, any limitations imposed on the damping controller (i.e., limitations on rotor shaft torque) must be made in consideration of the available power (and power response) within the auxiliary energy source.  If the battery of Tarnowski lacks the available power necessary to meet grid demand, the wind turbines must make up for the shortcoming.
As such, Examiner finds that the limitations of claim 3 are, at the very least, implicit to the combination of references.
Regarding claim 4, the first combination discloses the limitations as set forth in claim 1, but the combination does not explicitly disclose the auxiliary energy source comprising at least one photovoltaic element (PVE).  Tarnowski does, however, contemplate the use of PVEs as one of multiple power sources in a power plant (para. [0039]).  Tarnowski also contemplates that the battery of the auxiliary energy source is charged using any excess charge produced by the overall power plant (para. [0086]).

Regarding claim 5, the first combination discloses the limitations as set forth in claim 1 and Tarnowski further discloses the auxiliary energy source comprising an energy storage element for storing excess energy from the power plant (para. [0086]).
Regarding claim 6, the first combination discloses the limitations as set forth in claim 1 and Tarnowski further discloses the point of measurement coinciding with a point of common coupling between the power plant and the electrical grid (para. [0095]).
Regarding claim 7, the first combination discloses the limitations as set forth in claim 1 and Tarnowski further discloses the disturbance information comprising spectrally resolved disturbance information (implicit; para. [0110] discusses response “according to the system oscillation amplitude and frequency to be compensated,” thus implying that the disturbance information is “spectrally resolved” into respective amplitudes associated with frequencies).
Regarding claim 8, the first combination discloses the limitations as set forth in claim 1 and the combination further discloses the plant controller being configured to process at least information relating to disturbance information (Tarnowski detects disturbances, ergo it must process information relating thereto) and the available amount of energy from the at least one auxiliary energy source (implicit to Tarnowski; in order to meet overall power output demand, the controller must receive and process information relating to the available amount of energy 
Regarding claim 9, the first combination discloses the limitations as set forth in claim 1 and the combination further discloses the determination of the available amount of energy from the at least one auxiliary energy source being at least partially based on a weather forecast.
As combined, Examiner has found that the battery of Tarnowski may be charged by the solar panels included in Tarnowski’s virtual power plant.  As a result, the amount of power available within the battery for control operations will naturally vary according to an amount of sunlight present on the solar panels.  In order to predict how much power is available at a future time, one must know how much sunlight will be present.  
In view of the above, Examiner finds that it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Tarnowski to charge the battery with solar panels, thus resulting in a system where future predictions of available power must rely in part of a weather forecast, for the purposes of providing more robust control over the system.
Regarding claims 10-14, Applicant recites a power plant configured to perform the method of claims 1, 4-6, and 8.  As the combination of references discloses the method (as detailed above), the rejection of claims 1, 4-6, and 8 applies, mutatis mutandis
Regarding claims 10-14, Applicant recites a power plant controller configured to perform the method of claim 1.  As the combination of references discloses the method (as detailed above), the rejection of claim 1 applies, mutatis mutandis, to claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those documents cited, but not relied upon, generally relate to the control of power plants in response to grid disturbances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/THOMAS K QUIGLEY/Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832